Cite as 2014 Ark. 436

                SUPREME COURT OF ARKANSAS
                                        No.   CR-14-802

TRACY LAND DAVIS                                   Opinion Delivered   October 23, 2014
                                APPELLANT
                                                   MOTION FOR RULE ON CLERK
V.


STATE OF ARKANSAS                                  MOTION GRANTED.
                                     APPELLEE


                                         PER CURIAM


       Appellant Tracy Land Davis, by and through his attorney, has filed a motion for rule

on clerk. His attorney, Mark Klappenbach, states in the motion that the record was tendered

late due to a mistake on his part.

       This court clarified its treatment of motions for rule on clerk and motions for belated

appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). There, we said there are

only two possible reasons for an appeal not being timely perfected: either the party or

attorney filing the appeal is at fault, or, there is “good reason.” 356 Ark. at 116, 146 S.W.3d

at 891. We explained:

              Where an appeal is not timely perfected, either the party or attorney filing the
       appeal is at fault, or there is good reason that the appeal was not timely perfected. The
       party or attorney filing the appeal is therefore faced with two options. First, where the
       party or attorney filing the appeal is at fault, fault should be admitted by affidavit filed
       with the motion or in the motion itself. There is no advantage in declining to admit
       fault where fault exists. Second, where the or attorney believes that there is good
       reason the appeal was not perfected, the case for good reason can be made in the
       motion, and this court will decide whether good reason is present.
                                  Cite as 2014 Ark. 436

Id., 146 S.W.3d at 891 (footnote omitted). While this court no longer requires an affidavit

admitting fault before we will consider the motion, an attorney should candidly admit fault

where he or she has erred and is responsible for the failure to perfect the appeal. See id.

       In accordance with McDonald v. State, supra, Mr. Klappenbach has candidly admitted

fault. The motion is, therefore, granted. A copy of this opinion will be forwarded to the

Committee on Professional Conduct.

       Motion granted.




                                             2